ORDER

PER CURIAM.
Eric Threadgill (“movant”) appeals the judgment of the motion court denying his motion for post-conviction relief pursuant to Missouri Supreme Court Rule 24.035 on the merits without an evidentiary hearing. In his motion, movant claims he was denied effective assistance of counsel by the failure of his counsel to inform him that the state was willing to recommend a sentence of three concurrent terms of twenty-five years in prison only if movant testified against his co-defendant. Additionally, movant claims that he was because his counsel guaranteed that movant would receive a sentence of three concurrent terms of twenty-five years in prison if he pleaded guilty.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).